DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shanzhong Yuan on 3/23/22.

The application has been amended as follows: 

Claim 4 has been cancelled.
 	Claim 5 is now dependent upon claim 1.
Claim 17 has been cancelled.
 	Claim 18 is now dependent upon claim 16.
  	Claim 19 is now dependent upon claim 16.
	Claims 1 and 11 have been amended as follows:




receiving, using a communication device, a registration request from a participant device associated with a participant;  
registering, using a processing device, the participant to the competition based on the registration request;  
identifying, using the processing device, a plurality of first participants from a plurality of primary first participants associated with the competition;  
receiving, using the communication device, location data associated with the participant from a location sensor, wherein the location sensor is configured for generating the location data based on a location of the participant;   
analyzing, using the processing device, the location data, wherein the identifying of the plurality of first participants from the plurality of primary first participants is further based on the analyzing of the location data.
transmitting, using the communication device, a participant list comprising the plurality of first participants to the participant device;  
receiving, using the communication device, a selection of at least one first participant of the plurality of first participants from the participant device, wherein the participant challenges the at least one first participant to the competition;  
generating, using the processing device, a challenge notification for the competition between the participant and the at least one first participant based on the selection of the at least one first participant;  

receiving, using the communication device, a plurality of participant content associated with the participant from the participant device;  
receiving, using the communication device, a plurality of first participant content associated with each first participant of the at least one first participant from each first participant device of the at least one first participant device;  
analyzing, using the processing device, the plurality of participant content and the plurality of first participant content based on at least one artificial intelligence model;  
selecting, using the processing device, at least one participant content from the plurality of participant content and at least one first participant content from the plurality of first participant content based on the analyzing of the plurality of participant content and the plurality of first participant content;  
transmitting, using the communication device, the at least one participant content and the at least one first participant content to at least one viewer device associated with at least one viewer;  
receiving, using the communication device, a score for each of the participant and the at least one first participant from the at least one viewer device;  
analyzing, using the processing device, the score for each of the participant and the at least one first participant;  
determining, using the processing device, a winner of the competition from the participant and the at least one first participant based on the analyzing of the score;  

storing, using a storage device, the reward. 
 

 11.  	A system for facilitating conducting a competition between participants, the system comprising: 
a communication device configured for: 
receiving a registration request from a participant device associated with a participant;  
transmitting a participant list comprising a plurality of first participants to the participant device;  	
receiving a selection of at least one first participant of the plurality of first participants from the participant device, wherein the participant challenges the at least one first participant to the competition;  
transmitting a challenge notification to at least one first participant device associated with the at least one first participant;  
receiving a plurality of participant content associated with the participant from the participant device;  
receiving a plurality of first participant content associated with each first participant of the at least one first participant from each first participant device of the at least one first participant device;  

wherein the at least one viewer device comprises at least one sensor, wherein the at least one sensor is configured for capturing at least one implicit feedback provided by the at least one viewer based on the viewing of the at least one participant content and the at least one first participant content, wherein the generating of the score is further based on the capturing of the at least one implicit feedback.
receiving a score for each of the participant and the at least one first participant from the at least one viewer device;

a processing device communicatively coupled with the communication device, wherein the processing device is configured for: 
registering the participant to the competition based on the registration request;  
identifying the plurality of first participants from a plurality of primary first participants associated with the competition;  
generating the challenge notification for the competition between the participant and the at least one first participant based on the selection of the at least one first participant; 
analyzing the plurality of participant content and the plurality of first participant content based on at least one artificial intelligence model;  

analyzing the score for each of the participant and the at least one first participant;  
determining a winner of the competition from the participant and the at least one first participant based on the analyzing of the score; and 
generating a reward for the winner based on the determining; and 
a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing the reward. 


Allowable Subject Matter
Claims 1-3, 5-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to art, the combination of Cugno et al. and Alman et al. is the closest prior art, but none of the prior art shows or teaches the full combination of recited limitations in claim 1 and 11.  Claims 2-3, 5-10, 12-16 and 18-20 are dependent upon claims 1 and 11.
In regards to 35 USC 101, the claims have incorporated limitations that could not be done in the mind.  Per the current guidelines, the claims are eligible subject matter via Pathway B.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715